Per Curiam.

Having reviewed the record, we adopt the findings, conclusion, and recommendation of the board. Respondent is hereby suspended from the practice of law for six months; however, the entire six-month suspension is stayed, provided that respondent complete a two-year probationary period, under a monitor selected by relator, upon the conditions set forth by the board in its report, and upon the further condition that, during the probationary period, respondent satisfy the malpractice judgment against him in the amount of $33,016.75. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.